Oliver, Chief Judge:
This appeal for reappraisement relates to certain sodium trichloracetate exported from Western Germany and entered at the port of San Francisco, Calif.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the sodium trichloracetate in question, which is represented by the invoice items marked “A,” is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value for the merchandise is $330.84 per 1,000 kilos, plus cost of packing and labor in packing, and I so hold. Judgment will be rendered accordingly.